DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregory et al. (Pub. No. US 2017/0118408 A1; hereafter Gregory).
 	Regarding claim 1, Gregory discloses an imaging device comprising: a first coil that moves a lens that collects light from a subject, in an optical axis direction of the light in accordance with a first magnetic field and that moves together with the lens (see Gregory Fig. 3A, item 3002); a second coil for moving the lens in a direction perpendicular to the optical axis in accordance with a second magnetic field (see Gregory Fig. 3, item 3006); and a third coil for detecting the first magnetic field, wherein the second coil and the third coil are arranged on a same substrate (see Gregory Fig. 3, item 3008 and Gregory paragraphs [0132]-[0133] which discloses how the OIS coils 3006-3012 can act as both shake correction and induction position sensing coils.).

 	Regarding claim 3, Gregory discloses the imaging device according to claim 1, wherein the second coil and the third coil are formed by being printed on the substrate (while the method of forming the coils is not mentioned in Gregory, since this is an apparatus claim, the method only matters insofar as any structural implications exist from the method (see MPEP 2113(I)). Since the method of printing does not yield any structural difference to the end product, claim 3 is met by the placement of the coils on the substrate shown in Gregory.).

Regarding claim 10, Gregory discloses the imaging device according to claim 1, wherein two pieces of the third coils are individually disposed at positions corresponding to two intersecting sides of the four sides of a rectangular region including a region corresponding to the lens, on the substrate (see Gregory Fig. 3A, items 3008 and 3010 which are disposed at corners).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory in view of Min et al. (Pub. No. US 2019/0162562 A1; hereafter Min) and Topliss et al. (Pub. No. US 2015/0365568 A1; hereafter Topliss).
 	Regarding claim 4, Gregory discloses the imaging device according to claim 1, further comprising a position detection circuit that detects a position of the lens based on outputs of the third coils, wherein the position detection circuit performs detection of the position of the lens in the optical axis direction, the position of the lens in a direction perpendicular to the optical axis, (see Gregory paragraph [0134] “existing coils in the system (e.g., autofocus coil 3002 and optical image stabilization coils 3006-3012) are used for 3-axis position measurement. By exciting the autofocus coil 3002… lens barrel position in x 3028, y 3030 and z 3032 then inferred.”)
Gregory discloses that the OIS coils are also the sense coils, therefore Gregory at most discloses three “third coils” which can be distinct from the “second coil.”
Min discloses using four separate, dedicated sense coils distinct from the OIS coils in order to determine the lens position (see Min Fig. 1, OIS coils 122a and sense coils 122d-1 thru 122d-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Gregory with separate, dedicated sense coils within the OIS drive coils of the device, as taught by Min, in order to eliminate the filtering and crosstalk issues which arise when using the OIS coil as the sense coil simultaneously, thereby achieving less noisy and more precise sense and drive signals.
	Gregory in view of Min does not explicitly state determining a tilt angle of the lens. Gregory paragraph [0136] discloses that “In some embodiments, adding sense (or additional OIS) coils above the AF coil 3002 allows such a measurement to be differential” in which case the device would be able to detect the tilt as one side’s differential z-axis measurement would be greater than the opposite side’s differential z-axis measurement, indicating the tilt of the lens. However, Gregory does not explicitly state that such a measurement is conducted. 
	Topliss discloses that a focus and OIS coil configuration like that shown in Gregory can also be used “to deliver three linear degrees-of-freedom” and can also “[add] two further degrees of freedom to the controlled motion of the lens relative to the image sensor; these being pitch and yaw tilt of the lens relative to the image sensor (i.e. tilt of the lens about two axes orthogonal to each other and both orthogonal to the optical axis)” (see Topliss paragraphs [0230] and [0231]). Topliss also discloses that “the addition of active tilt compensation to some embodiments… is advantageous to camera performance” (see Topliss paragraph [0232]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the OIS/sensing coils of Gregory to provide tilting motion, as suggested by Topliss, in order to provide better camera performance, and to use the OIS/sensing coils of Gregory to detect the tilt angle in order to properly tilt the lens so that the beneficial tilt correction of the lens discussed in Topliss can be achieved.

 	Regarding claim 5, Gregory as modified discloses the imaging device according to claim 4, wherein the position detection circuit performs detection of the tilt angle based on each of outputs of the four third coils in a case where each of the outputs satisfies a predetermined condition (see argument with respect to claim 4, the “predetermined condition” could be construed as the case where the sensors are working in a differential capacity).

 	Regarding claim 6, Gregory as modified discloses the imaging device according to claim 4, wherein the position detection circuit performs detection of the position in the optical axis direction based on an integrated value of each of outputs of the four third coils (see Gregory Fig. 5, item 5048).

 	Regarding claim 8, Gregory as modified discloses the imaging device according to claim 4, wherein the position detection circuit performs the detection at a regular cycle (see Gregory Fig. 8C which discloses conducting the sensing during non-photographing states).

 	Regarding claim 9, Gregory as modified discloses the imaging device according to claim 4, and further discloses that the position detection circuit performs the detection in accordance with sensing of vibration in the imaging device (see Topliss Fig. 24, which discloses that the device calculates a new equilibrium position when the gyroscope detects movement above a threshold. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to detect the lens position whenever motion is detected in order to determine if lens position corrective action is needed.).

Allowable Subject Matter
Claims 2 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        6/14/2022